NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY ANTHONY FRANKLIN,                       No.    17-15407

                Plaintiff-Appellant,            D.C. No. 4:15-cv-04755-YGR

 v.
                                                MEMORANDUM*
GEORGE GIURBINO; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      California state prisoner Jeffrey Anthony Franklin appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(district court’s dismissal under Fed. R. Civ. P. 12(b)(6)); May v. Baldwin, 109
F.3d 557, 560-61 (9th Cir. 1997) (district court’s decision on qualified immunity).

We affirm.

      The district court properly dismissed Franklin’s action because it would not

have been clear to every reasonable official that relying on a nurse’s judgment that

there was no medical reason prohibiting Franklin’s prison transfer was unlawful

under the circumstances. See Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)

(explaining two-part test for qualified immunity); Peralta v. Dillard, 744 F.3d
1076, 1086 (9th Cir. 2014) (in order to be liable for deliberate indifference, “the

official must be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference”

(citation and internal quotation marks omitted)).

      Franklin’s contentions regarding the district court’s failure to provide him

with an opportunity to conduct discovery are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2